Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant cancelled claim 4.

Allowable Subject Matter
3.	Claims 1-3 and 5-31 are allowed.
4.	Claims 1-3 and 5-31 are renumbered.

5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record to anticipates or renders obvious a system comprising: a sensor code for the in vivo glucose sensor associated with a sensitivity parameter determined during manufacturing of the in vivo glucose sensor, wherein the sensor code is based on a sensitivity range associated with a batch sensitivity determined during manufacturing of a batch of in vivo glucose sensors including the in vivo glucose sensor, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 27 is allowed because none of the prior art of record to anticipates or renders obvious a method of calibrating an in vivo glucose sensor, the method including the step of: providing a sensor code for an in vivo glucose sensor associated with a sensitivity parameter determined during manufacturing of the in vivo glucose sensor, 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857